

117 HR 1339 IH: Advanced Air Mobility Coordination and Leadership Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1339IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Davids of Kansas (for herself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to establish an advanced air mobility interagency working group, and for other purposes.1.Short titleThis Act may be cited as the Advanced Air Mobility Coordination and Leadership Act.2.Advanced air mobility working group(a)Working groupNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advanced air mobility (AAM) interagency working group (referred to as the working group in this section).(b)PurposeThe purpose of the working group established under subsection (a) shall be to plan and coordinate efforts related to the safety, infrastructure, physical security, cybersecurity, and Federal investment necessary for maturation of the AAM ecosystem in the United States. It is critical that Government agencies collaborate in order to enhance United States leadership, develop new transportation options, amplify economic activity and jobs, advance environmental sustainability and new technologies, and support emergency preparedness and competitiveness.(c)MembershipNot later than 60 days after the establishment of the working group under subsection (a), the Secretary of Transportation shall—(1)appoint the Under Secretary of Transportation for Policy to chair the working group;(2)designate not less than one additional representative to participate on the working group from each of—(A)the Department of Transportation; and(B)the Federal Aviation Administration; and(3)invite the heads of each of the following departments or agencies to designate not less than 1 representative to participate on the working group, including—(A)the National Aeronautics and Space Administration;(B)the Department of Defense;(C)the Department of Energy;(D)the Department of Homeland Security;(E)the Department of Commerce; and(F)such other departments or agencies as the Secretary determines appropriate.(d)CoordinationThe working group shall coordinate with aviation industry and labor stakeholders, and others determined appropriate by the Secretary of Transportation, including the following:(1)Manufacturers of AAM aircraft, avionics, propulsion systems, and traffic management systems.(2)Operators of AAM aircraft.(3)Air carriers and general aviation operators.(4)Airports and fixed-based operators.(5)Training and maintenance providers.(6)Labor representatives of pilots, air traffic controllers, and aviation safety inspectors.(7)State, local, and Tribal officials or public agencies.(8)First responders.(9)Groups representing environmental interests.(10)Electric utilities, energy providers and market operators.(e)Review and examinationNot later than (1) year after establishment of the working group under subsection (a), the working group shall complete a review and examination of, at a minimum—(1)steps that will mature AAM aircraft operations and concepts beyond initial operations;(2)safety requirements and physical and cybersecurity involved with future air traffic management concepts which may be considered as part of the evolution of AAM to higher levels of traffic density;(3)current Federal programs and policies that may be leveraged to advance the maturation of the AAM industry;(4)infrastructure, including aviation, multimodal, and utility infrastructure, necessary to accommodate and support expanded operations of AAM after initial implementation;(5)anticipated benefits associated with AAM aircraft operations, including economic, environmental, emergency and natural disaster response, and transportation benefits; and(6)other factors that may limit the full potential of the AAM industry including community acceptance of AAM operations.(f)Plan and recommendationsBased on the review and examination performed under subsection (e), the working group shall develop—(1)recommendations regarding the safety, security, infrastructure, and other Federal investment or actions necessary to support the evolution of early AAM to higher levels of activity and societal benefit; and(2)a comprehensive plan detailing the roles and responsibilities of each Federal department or agency to facilitate or implement the recommendations in paragraph (1).(g)ReportNot later than 180 days after the completion of the review and examination completed under subsection (e), the Chair of the working group shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—(1)details the review and examination performed under subsection (e); and(2)provides the plan and recommendations developed under subsection (f).(h)DefinitionsIn this Act, the following definitions apply:(1)Advanced Air Mobility; AAMThe term Advanced Air Mobility or AAM means an air transportation system that moves people and cargo between places using new aircraft designs including electric aircraft and electric vertical take-off and landing aircraft (eVTOL), which are integrated into existing airspace operations as well as operated in local, regional, intraregional, rural, and urban environments.(2)Electric AircraftThe term Electric Aircraft means a fixed-wing airplane, rotorcraft or VTOL aircraft with a fully electric or hybrid (fuel and electric) driven propulsion system used for flight.(3)Fixed-based operatorThe term fixed-based operator means an aircraft service organization which operates under a lease or use agreement with an airport sponsor or operator for the specific purpose of providing fueling, ground handling, and recharging services as well as aircraft maintenance and storage.(4)Vertical Take-off and LandingThe term Vertical Take-off and Landing (VTOL) means an aircraft with lift/thrust units used to generate powered lift and control and with more than two lift/thrust units used to provide lift during vertical take-off or landing.